DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	Claim Objections
Claims 1 and 3 is/are objected to because of the following informalities:
Claim 1 recites the limitation of “a ratio of transmission intensity contributing to an ultrasound beam by an element” on lines 13-14. This limitation implies that a region specifying circuit specifies only one of the plurality of transmission elements. Examiner suggests amending this limitation to read “a ratio of transmission intensity contributing to an ultrasound beam by each element”.
Claim 3 recites “calculate a total contribution degree obtained by totaling the contribution degree”. This is a redundant statement, and therefore, examiner suggest removing the limitation of “obtained by totaling the contribution degree”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to independent claims 1 and 13-14, the claims recite “a determining circuit configured to determine…whether each of the plurality of elements has a sensitivity decrease”, however, the specification does not provide sufficient support for how the determining circuit performs this determination of sensitivity decrease among the plurality of elements.
After review of the specification, the closest support for ““a determining circuit configured to determine…whether each of the plurality of elements has a sensitivity decrease”” is found on p. 9 wherein it is stated “Note that power of a transmission signal transmitted by the transmitting unit 31 when presence or absence of a sensitivity decrease of an element is detected may be set higher compared with power of a transmission signal during an examination” and p. 11 wherein it is stated “The determining unit 35 analyzes the RF data received from the receiving unit 32 to thereby determine presence or absence of a sensitivity decrease in the elements included in the ultrasound transducer 21. The determining unit 35 detects the amplitude of the RF data as a sensitivity value and thereafter compares the sensitivity value with a predetermined threshold and determines an element having a sensitivity value smaller than the threshold as an element in which a sensitivity decrease is present (hereinafter referred to as sensitivity decreased element). The determining unit 35 writes, for example, sensitivity information setting the element determined as the sensitivity decreased element to 1 and setting the other elements to 0 in the storing unit 40 and causes the storing unit 40 to store the sensitivity information”. Wherein the specification does not sufficiently disclose as to how the threshold of sensitivity is predetermined or as to what the predetermination of that threshold is based on. For the computer implemented function of the sensitivity decrease determination by the determining circuit, the corresponding structure must include computer hardware in conjunction with disclosure of the algorithm(s) that accomplish the claimed function(s). However, the disclosure simply restates the functions without delineating the necessary steps/procedure for executing those functions, and therefore, is not sufficient. When reciting a computer implemented function, the disclosure must include an algorithm described in sufficient detail so that one of ordinary skill in the art can identify how the inventor(s) intend to accomplish the claimed function(s) (See MPEP 2161.01(I) and 2181(II)(B)). Since applicant has not disclosed the algorithm intended to be used to accomplish the associated function, applicant has not complied with the written description requirement. The cited portion of the specification above does not remedy this issue, but merely describes the desired functions to be performed by computer elements. Those functions being transmitting a signal and determining a sensitivity decrease among the plurality of elements within the probe. Therefore, the specification is not found to provide sufficient disclosure of how this determination of sensitivity decrease is made. For the applicant to sufficiently show possession of an invention, they must present sufficient detail of their claimed limitations within their specification and/or drawings so as a person skilled in the art would recognize that the inventor had possession of the claimed invention. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. The drawings do not remedy this, in that, they also do not provide specific steps/procedures and/or algorithm for the recited function(s). The drawings merely present the steps of data acquisition and analysis without any specifics as to how the acquired data is used in the calculation of a sensitivity decrease. 
	Therefore, independent claims 1 and 13-14 fail to comply with the written description requirement. 
Therefore, the claims fail to comply with the written description requirement. 
The dependent claims of the above rejected claim are rejected due to their dependency. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to independent claim 1, the claim recites “a determining circuit configured to determine…whether each of the plurality of elements has a sensitivity decrease”, however, it is unclear as to how this determination is performed, what it is based on, and how it is calculated. The specification and/or drawings are not shown to provide any sort of guidance in the form of steps/procedures or algorithms that would clarify the limitations mentioned. 
Furthermore, claims 8 and 10 recite the limitations of “the determining circuit…based on a condition decided for each type of an ultrasound probe” and “the determining circuit…using a sensitivity value that is data of a digital signal calculated from amplitude of the echo signal”, however, as with claim 1, it is unclear as to how and in what way the determination of sensitivity decrease is based on a condition, what condition the determination is based on, and how the amplitude plays a role in the calculations performed in making this determination. The specification and/or drawings do not provide any sort of guidance on the steps/procedures associated with an algorithm for the calculation of sensitivity based on an amplitude. 
With respect to claims 1-2, the claims recite the limitation of “to generate data for displaying the region having a display form” (emphasis added). It is unclear as to what constitutes a “display form” and as to how it is intended to be displayed, whether that be with differing colors, or through charts. 
With respect to claim 4, the claim recites the limitation of “allocating visual information”. It is unclear as to what is meant by “allocating” and as to how the allocation of visual information is to be performed. Furthermore, it is unclear as to how the allocated visual information corresponds to the total contribution degree.
With respect to claim 5, the claim recites the limitation of “specify the region based on the contribution degree corresponding to depth that the ultrasound reaches”. It is unclear as to how the depth of the ultrasound beam corresponds with the total contribution degree, and furthermore, as to how it plays a role in the specification of a region.
With respect to claim 6, the claim recites the limitation of “corresponding to a type of ultrasound probe”, however, it is unclear as to how the contribution degree corresponds to a type of ultrasound probe and as to how the probe plays a role in this calculation. 

Examiner’s Comments
The closest prior art fails to teach an ultrasound system configured to determine a sensitivity decrease of each of a plurality of elements, specify a region where it is determined that a sensitivity decrease has occurred within an ultrasound image, and display the specified region on a display. However, the claims stand rejected under 35 USC 112(a) and 112(b), and therefore, are not in condition for allowance. The closest prior art of record could not be applied given the scope of how the determinations of sensitivity decrease has been made unclear (See 112a and 112b rejections above). 


The closest prior art (for your consideration):
Hayashi (US 2015/0071030) discloses an ultrasonic measurement
apparatus that is able to prevent a decrease in the effects of adaptive beamforming, in
the case where some element cannot correctly receive signals. The ultrasonic
measurement apparatus has a reception processing unit that receives, via an ultrasonic
element array having a plurality of channels, an ultrasonic echo relating to an ultrasonic
wave transmitted toward an object, as a reception signal for each channel, an error
detection unit that performs error detection for each channel, a signal processing unit
that performs weighted addition of a reception signal for each normal channel other than
an error channel for which an error was detected, with a weight that depends on the
reception signal for the normal channel, and an image generation unit that generates an
image based on a signal obtained from the weighted addition.
	The reference of Hayashi teaches an ultrasonic element array having a plurality of channels from which an error may be detected. 
	However, the reference of Hayashi does not teach and/or suggest the determination of sensitivity among a plurality of probe elements and the region within an image of which the sensitivity decrease has occurred. 
Shikata et al. (US 2017/0000459) discloses an external ultrasonic probe
includes a transducer array including multiple transducers arranged along an azimuth
direction, the multiple transducers transmitting and receiving ultrasonic waves; and a
covering material having a projecting surface touchable with a living body, formed of a
single member, covering an entire front-surface side of the transducer array, and
covering at least a part of a side-surface side of the transducer array. In a section
dividing a width of the transducer array in the azimuth direction substantially into two
equal parts, a width between two points on the projecting surface falling down from a
top of the projecting surface by 2 mm is larger than a width of the transducer array in an
elevation direction. A difference between the width between the two points and the
width of the transducer array in the elevation direction is 5 mm or less.
The reference of Shikata teaches a transducer array wherein an ultrasound imaging procedure may be performed. 
However, the reference of Shikata does not teach and/or suggest the determination of sensitivity among a plurality of probe elements and the region within an image of which the sensitivity decrease has occurred.
Hibner et al. (US 2003/019754) discloses A method for performing Magnetic
Resonance Imaging (MRI) guided core biopsies is tendered more accurate and efficient
by precisely positioning a disengaged probe assembly with respect to a localization
fixture attached to a breast coil platform. The precise position is defined by MRI
stereotopic location of suspicious tissue with respect to a fiducial marker on the
localization fixture. With the probe inserted, dual lumens in the probe assembly are
used for drainage or insertion of fluids as well as inserting diagnostic and therapeutic
tools. Core biopsies are performed by engaging a biopsy instrument handle containing a
cutter, with the localization fixture providing support and position to the handle.
Repeated MRI scans are facilitated by the ability to disengage the handle without risk of
displacing the probe assembly from the biopsy site.
The reference of Hibner teaches MRI guided biopsies wherein a precise location of suspicious tissue may be performed. 
However, the reference of Hibner does not teach and/or suggest the determination of sensitivity among a plurality of probe elements and the region within an image of which the sensitivity decrease has occurred.
Related Art (same applicant)
Kozai (US 2020/0315581) which discloses an ultrasound imaging system
configured to generate data of an ultrasound image based on an echo signal received
by each of a plurality of elements included in an ultrasound transducer that transmits
and receives ultrasound. The ultrasound imaging system includes: a determining circuit
configured to determine, using a signal corresponding to the echo signal received by
each of the plurality of elements, whether each of the plurality of elements has a
sensitivity decrease; a region specifying circuit configured to specify a region where
sensitivity decreases in the ultrasound image, based on a contribution degree indicating
a ratio of transmission intensity contributing to an ultrasound beam by an element that
has been determined as having the sensitivity decrease by the determining circuit; and
a sensitivity display circuit configured to generate data for displaying the region
specified by the region specifying circuit.
	The reference of Kozai teaches an ultrasound imaging system with an array of elements wherein a ration of transmission intensity contributing to an ultrasound beam is determined.
	However, this reference is commonly owned by the applicant and cannot be considered as prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034. The examiner can normally be reached M-F 8:30AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN V BLINDER/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793